                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18   PageID.1   Page 1 of 18


                                                   UNITED STATES DISTRICT COURT
                                               FOR THE EASTERN DISTRICT OF MICHIGAN
                                                        NORTHERN DIVISION
                                                                                      PLAINTIFF’S
                                TRENT DOUGLAS SHERMAN,                              COMPLAINT AND
                                        Plaintiff,                                 DEMAND FOR JURY
                                v.
                                MICHIGAN DEPARTMENT OF NATURAL RESOURCES,
                                a division of the State of Michigan,

                                KEITH CREAGH, Director of the Michigan Department of Natural Resources,

                                GARY HAGLER, Chief of the Michigan Department of Natural Resources,

                                DEAN MOLNAR, Asst. Chief of the Michigan Department of Natural Resources,

                                CAPT. DANIEL HOPKINS, a Conservation Officer
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                of the Michigan Department of Natural Resources,

                                LT. JIM GORNO, a Conservation Officer
                                of the Michigan Department of Natural Resources,

                                SGT. JOE MOLNAR, a Conservation Officer
                                of the Michigan Department of Natural Resources,

                                WILLIAM WEBSTER, a Field Training Officer
                                of the Michigan Department of Natural Resources,

                                CHRISTOPHER LYNCH, a Probationary Conservation Officer
                                of the Michigan Department of Natural Resources,

                                in their individual and official capacities,
                                        Defendants.
                                We Fight the Law, PLLC
                                Racine M. Miller (P72612)
                                17600 Northland Park Court Suite 210
                                Southfield, MI 48075
                                (248) 443-9030 F: (248) 443-9031
                                racine.michelle@gmail.com
                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18          PageID.2    Page 2 of 18



                                           PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY

                                 NOW COMES the Plaintiff, TRENT DOUGLAS SHERMAN, by and through his

                                attorneys WE FIGHT THE LAW, PLLC, and for his Complaint against the

                                Defendants states unto this Honorable Court as follows:

                                         INTRODUCTORY AND JURISDICTIONAL STATEMENTS

                                   1.   This is a civil action brought pursuant to 42 USC §§ 1983 and 1988 seeking

                                injunctive and declaratory relief together with monetary damages against Defendants

                                for violations of the Fourth and Fourteenth Amendments of the United States

                                Constitution against these named Defendants in their individual capacities and their
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                official capacities as state actors (under the Michigan Department of Natural

                                Resources).

                                   2.   Jurisdiction is based upon 28 USC §§ 1331 and 1343. Pursuant to 28 USC

                                §§ 1391 (b), venue is proper in the Eastern District of Michigan, Northern Division,

                                the judicial district in which a substantial part of the events or omissions giving rise

                                to the claims occurred in (Alpena County) and in which the Defendants are subject

                                to personal jurisdiction.

                                   3.   It is alleged that the Defendants, while acting under color of law and in the

                                scope and course of their employment as law enforcement/conservation officers,

                                made an unlawful and unreasonable seizure of the Plaintiff’s person and maliciously

                                caused the prosecution of Plaintiff without legal cause or excuse, thereby violating his

                                rights under the Federal law and his Constitutional rights. It is further alleged that

                                                                             2
                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18         PageID.3    Page 3 of 18



                                Defendants each have conspired to violate the civil rights of the Plaintiff by the

                                concealment and attempted cover-up of the true circumstances of the arrest and

                                prosecution of Plaintiff.

                                   4.   As to the negligent conduct of the Defendants, it is alleged that the

                                Defendants caused injuries to Plaintiff while acting in the course of employment or

                                service or on behalf of their governmental employer and:

                                           1. Defendants were acting or reasonably believed that they were acting
                                              within the scope of their authority,

                                           2. the governmental agency was engaged in the exercise or discharge of
                                              a governmental function, and
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                           3. the Defendants’ conduct amounted to gross negligence that was the
                                              proximate cause of the injury or damage.

                                   5.   As to the intentional conduct of the Defendants, it is alleged that:

                                           1. The acts were undertaken during the course of employment and the
                                              employee was acting, or reasonably believed that he was acting,
                                              within the scope of his authority,

                                           2. the acts were undertaken with lack of good faith, or were undertaken
                                              with malice, and,

                                           3. the acts were not discretionary.

                                                                   THE PARTIES

                                   6.   Plaintiff realleges each preceding paragraph as if more fully stated herein.

                                   7.   Plaintiff TRENT DOUGLAS SHERMAN was at all times pertinent hereto

                                a resident and a citizen of the City of Alpena, County of Alpena, State of Michigan.



                                                                            3
                                   Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18         PageID.4    Page 4 of 18



                                   8.     The individual Defendants were, upon information and belief, at all times

                                relevant to this Complaint, law enforcement officers employed by the State of

                                Michigan, Department of Natural Resources, and were at all times relevant to this

                                Complaint each acting in the scope of their employment and under color of law.

                                   9.     Defendant Michigan Department of Natural Resources (“DNR”) is the

                                agency of the State of Michigan charged with maintaining natural resources such as

                                state parks, state forests, and recreation areas. Defendant DNR has the responsibility,

                                authority and ability to remedy current and future conduct of its conservation officers

                                that have given rise to the deprivation of rights as set forth in this Complaint.
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                        10.     Defendant Keith Creaugh (“Creaugh”) is the Director of the Michigan

                                Department of Natural Resources. His duties and responsibilities include a

                                responsibility for developing and implementing policies and procedures for the

                                operation and management of the Michigan Department of Natural resources and its

                                employees. His duties and responsibilities include the supervision of Defendant

                                Hagler.

                                        11.     Defendant Gary Hagler (“Hagler”) is the Chief of the DNR’s Law

                                Enforcement Division. Defendant Hagler’s duties and responsibilities include the

                                oversight of all conservation officers in the Law Enforcement division of the DNR

                                system, including promulgating and administering DNR Law Enforcement Division

                                policies.



                                                                             4
                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18        PageID.5   Page 5 of 18



                                   12.   Defendant Dean Molnar is the Assistant Chief of the Michigan Department

                                of Natural Resources. His duties and responsibilities include the oversight of all

                                conservation officers in the Law Enforcement division of the DNR system, including

                                promulgating and administering DNR Law Enforcement Division policies.

                                   13.   Defendant Daniel Hopkins (“Hopkins”) is the Captain of the Law

                                Enforcement division of the DNR. His duties and responsibilities include the training,

                                assignment, supervision, discipline and investigation of DNR conservation officers in

                                the Law Enforcement Division.

                                   14.   Defendant Jim Gorno (“Gorno”) is the Lieutenant of District 3 of the Law
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                Enforcement Division of the DNR. His duties and responsibilities include the

                                training, assignment, supervision, discipline and investigation of DNR conservation

                                officers in the Law Enforcement Division.

                                   15.   Defendant Joe Molnar is the Sergeant of Area 3 of District 3 of the Law

                                Enforcement Division of the DNR. His duties and responsibilities include the

                                training, assignment, supervision, discipline and investigation of DNR conservation

                                officers in the Law Enforcement Division.

                                   16.   Defendant William Webster (“Webster”) was, at all times relevant to this

                                Complaint, a Field Training Officer of District 3 of the Law Enforcement Division of

                                the DNR. His duties and responsibilities include the training, assignment,

                                supervision, discipline and investigation of DNR conservation officers in the Law

                                Enforcement Division.

                                                                            5
                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18                            PageID.6   Page 6 of 18



                                   17.   Defendant Christopher Lynch (“Lynch”) was, at all times relevant to this

                                Complaint, a Probationary Conservation Officer of District 3 of the Law

                                Enforcement Division of the DNR.

                                                                  FACTUAL ALLEGATIONS

                                   18.   Plaintiff realleges each preceding paragraph as if more fully stated herein.

                                   19.   On October 17, 2015, approximately 11:35 p.m., DNR Pilot Bill Green (“Air

                                16”) reported that there was a vehicle shining on the Fleco Camp.1

                                   20.   The shining was reported to have occurred between 11:15 and 11:20 p.m. on

                                a two-track road going to the camp, about 200-300 yards from the camp.2
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                   21.   No suspect individual nor vehicle was described; only that a light was seen

                                shining for a few seconds from a vehicle on private property four times.

                                   22.   Defendant officer Chris Lynch reported that, “prior to this incident,

                                Conservation Officer Webster was granted a key from…one of the property owners

                                of the Fleco Camp. They wanted him to watch the property because of reports of

                                trespassers on the property that were suspected of poaching.” Id.

                                   23.   No warrant was obtained, and no exigent circumstances existed to justify the

                                officers’ entry onto the property or the conduct which occurred after their arrival.

                                   24.   The officers made entry onto the private property, and had to unlock the

                                padlock to the gate; there were no signs of forced entry or trespass.



                                 1 The Fleco Camp is private property owned by ???? located in Green Township.
                                 2 See attached EXHIBIT, Lynch Incident Report

                                                                                       6
                                   Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18        PageID.7     Page 7 of 18



                                   25.   Defendants Lynch and Webster arrived on the property around 11:35 p.m.,

                                and saw Plaintiff and another individual (DO WE WANT TO IDENTIFY SPENCE

                                FLETCHER?) who were standing outside the camp.

                                   26.   The defendant officers began to question the individuals, asking for

                                identification and fur harvester licenses.

                                   27.   Lynch noted the Plaintiff had slurred speech, and went with Plaintiff towards

                                Plaintiff’s vehicle (which was parked on the property) to obtain Plaintiff’s

                                identification.

                                   28.   When Lynch asked Plaintiff if he had any weapons in the vehicle, Plaintiff
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                admitted that there was, and granted Lynch permission to search the vehicle.

                                   29.   Although nobody was pulled over, or even INSIDE the vehicle, Lynch

                                reports that he found a Ruger pistol case “on the floor, in the middle of the truck in

                                between the front and back seats accessible to the driver and the passenger.” Id.

                                There was no driver, neither any passenger.

                                   30.   Lynch confiscated Plaintiff’s gun, ammo and case.

                                   31.   Lynch then asked Plaintiff to perform a series of Field Sobriety Tests.

                                   32.   Although Plaintiff had not been driving, and was on private property, he

                                cooperated with the officers and did submit to the Field Sobriety Tests.

                                   33.   When Lynch asked Plaintiff to submit to a Preliminary Breath Test (“PBT”),

                                Plaintiff refused, and asked to call a lawyer.



                                                                             7
                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18                       PageID.8      Page 8 of 18



                                   34.   Plaintiff again refused the PBT, indicating to officers that he didn’t know

                                what to do.

                                   35.   Lynch then arrested Plaintiff, placing him in handcuffs, and arresting him for

                                the following:

                                              1. Shining with a Weapon in Possession;

                                              2. Visibly Impaired while Possessing a Weapon,
                                              3. Operating While Under the Influence; and

                                              4. Possessing a Loaded Firearm in a Motor Vehicle. Id.

                                   36.   On October 17, 2015, Plaintiff was cited3 by Defendant Bill Webster for the

                                following crimes:
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                              1. Refusal of PBT (civil infraction)

                                              2. Shining with Weapon in Possession (misdemeanor)

                                              3. Possession of a Firearm .08 BAC (misdemeanor)

                                              4. Operating While Intoxicated (misdemeanor)

                                     37. Defendant Christopher Lynch seized the following property belonging to

                                 Plaintiff, as being “unlawfully used and possessed” noting “possess firearm .08

                                 BAC “ and “shine w/weapon in possession.”4

                                   38.   Plaintiff was taken to jail, offered to take a DataMaster read, and still wanted

                                to talk to an attorney. Id.



                                 3 See attached EXHIBIT, State of Michigan, Department of Natural Resources, Law Enforcement Uniform Law
                                 Citation (ticket) Number 656177and 656178.
                                 4 See attached EXHIBIT, State of Michigan, Department of Natural Resources, Law Enforcement Uniform Law
                                 Property Seizure Record

                                                                                     8
                                  Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18          PageID.9   Page 9 of 18



                                   39.   Plaintiff ultimately did submit to the request, blowing a .11 at 2:26 a.m.

                                and .12 at 2:29 a.m.

                                   40.   Plaintiff was charged and prosecuted.

                                   41.   On June 21, 2016, the DNR, through its complaining witness, Defendant

                                William Webster, swore out its Amended Complaint (L.C. Case No. 15-0801 SM)

                                containing the following charges:

                                             1. Wildlife Conservation Part – Using Artificial Light/Weapon

                                                 Accessible;

                                             2. Weapons – Firearms – Possession Under the Influence
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075




                                             3. Wildlife Conservation Part – Using Artificial Light to Spot Animals.5
  WE FIGHT THE LAW, P.L.L.C.




                                   42.   On November 10, 2016, Plaintiff, through counsel, filed his Final Argument

                                Regarding Defendant’s Motion to Dismiss.

                                   43.   On December 12, 2016, Plaintiff’s motion was granted in part, and he was

                                found not guilty of both weapons charges, on the merits, by 88th District Court Judge

                                Thomas J. LaCross.6

                                   44.   Judge LaCross’s reasoning was that these charges required possession

                                (actual or constructive), and that “The Defendant was not in actual possession of the

                                firearm. Additionally, he did not have constructive possession of the firearm

                                because he did not know if its location.” Id.



                                 5 EXHIBIT, Complaint
                                 6 EXHIBIT, Order inre Defendant’s Motion to Dismiss.

                                                                                        9
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18          PageID.10    Page 10 of 18



                                   45.   A fact question remained, because Lynch indicated that Plaintiff made an

                                admission to him about using an artificial light to spot animals. Id.

                                   46.   The Court also noted that “The statute governing the arrest by a peace

                                officer requires a warrant unless one of the exceptions applies, (see MCL 764.15) an

                                analysis of the various exceptions contained in the statue reveals that no exception

                                applies. Therefore, although no arrest could be made, the State had information to

                                investigate and charge.” Id.

                                   47.   The final charge was dismissed on motion of the prosecutor on August 21,

                                2017,7 with a promise not to re-charge.8
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                   COUNT I: VIOLATION OF THE U.S. CONSTITUION AGAINST THE
                                                   DEFENDANTS (42 USC 1983)

                                   48.   Plaintiff realleges each preceding paragraph as if more fully stated herein.

                                   49.   By reason of their acts as set forth in the Complaint, the individual

                                Defendants acted under color of state law and with oppression and malice to

                                Plaintiff, to the deprivation of his rights, privileges and immunities secured by the

                                Constitution and laws, to wit;

                                             1. The right not to be deprived of liberty or property without due process
                                                of law as secured by the 4th and 14th Amendments to the Constitution
                                                of the United States of America;

                                             2. The right to be free from unreasonable searches and seizures, and to
                                                be secure in his person as secured by the 4th and 14th Amendments to
                                                the Constitution of the United States of America.


                                 7 See Exhibit, Nolle Prosequi
                                 8 See Exhibit, Deferral Agreement

                                                                            10
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18            PageID.11    Page 11 of 18



                                   50.    Defendants caused Plaintiff to be jailed without any basis in law or in fact.

                                   51.    Defendants caused Plaintiff to be continuously imprisoned without probable

                                cause or any basis in law or in fact.

                                   52.    Defendants’ conduct was in accordance with the practice, usage, policy and

                                procedures, and/or customs of their employer State of Michigan DNR, said policies

                                of deliberate indifference to Plaintiff’s rights as secured under the U.S. Constitution.

                                   53.    Defendants caused Plaintiff to be arrested without any basis whatsoever in

                                law or in fact.

                                   54.    As the direct and proximate result of the Defendants’ conduct, Plaintiff
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                suffered the injury and damages as set forth herein.

                                COUNT II: 42 USC 1983 AGAINST THE MICHIGAN DEPARTMENT OF
                                          NATURAL RESOURCES (MONELL LIABILITY)

                                   55.    Plaintiff incorporates all preceding paragraphs as if fully set forth herein.

                                   56.    The above-described conduct of the individual Defendants was performed

                                under color of law while they were working as officers for Defendant State of

                                Michigan DNR.

                                   57.    Defendant officers’ above-described conduct deprived Plaintiff of clearly

                                established rights to freedom from unreasonable search and seizure and to due process

                                of law.

                                   58.    Defendant DNR knew or should have known of these Defendants’ propensity

                                for such unconstitutional conduct.


                                                                              11
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18           PageID.12    Page 12 of 18



                                   59.   Defendant DNR failed to safeguard against said known unconstitutional

                                conduct and such failure amounted to a tacit approval of said conduct and Defendant

                                DNR is directly liable for violation of Plaintiff’s liberty, property and bodily interests,

                                and right to be free from unreasonable and search and seizure and malicious

                                prosecution.

                                   60.   Defendant DNR had a custom, pattern and/or practice of failing to take

                                disciplinary action to correct or remedy the unlawful conduct of Defendant Officers

                                and other officers who engaged in similar conduct.

                                   61.   Defendant DNR had a custom, pattern and/or practice of failing to supervise
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                and/or train Defendant Officers and other DNR officers who engaged in similar

                                conduct.

                                   62.   Defendant DNR has a long standing custom, pattern and/or practice of

                                demonstrating deliberate indifference to unreasonable, inadequate and deficient

                                investigations, illegal searches and seizures and malicious prosecution complained of

                                against its officers.

                                   63.   Defendant DNR demonstrated deliberate indifference by the adherence to,

                                application and interpretation of, and/or acquiescence in the following policies,

                                customs, patterns and practices, which were wholly defective:

                                         a. failing to adequately screen active duty conservation officers and new
                                            recruits for propensities for abuses of power and psychological
                                            disturbances which could forseeably endanger citizens;



                                                                             12
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18           PageID.13    Page 13 of 18



                                         b. tacitly approving an unwritten custom of failing to discipline officers
                                            who made unreasonable, inadequate and deficient investigations,
                                            illegal searches and seizures and provided false information in support of
                                            bogus charges and criminal prosecution;

                                         c. failing to adequately investigate complaints against officers who were
                                            claimed to have performed unreasonable, inadequate and deficient
                                            investigations, illegal or unreasonable searches and seizures and
                                            malicious prosecution;

                                         d. failing to train officers regarding: proper investigation of crime under
                                            these circumstances, search, seizure and prosecution.

                                   64.   Defendant DNR was aware of facts from which the inference could be drawn

                                that a substantial risk of serious harm existed, and was conscious of the risk of harm

                                posed by the conduct of Defendant officers.
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                   65.   The failure of Defendant DNR, under the circumstances, to properly

                                supervise, train and/or discipline and failure to investigate Defendant officers and

                                officers who engaged in similar misconduct was objectively unreasonable and

                                demonstrated a deliberate indifference to incidents and complaints against its officers,

                                and deliberate indifference to the rights of persons such as Plaintiff.

                                   66.   As a direct and proximate result of the acts and omissions of Defendant DNR,

                                Plaintiff suffered severe injury and damage as set forth herein.

                                         COUNT III: SUPERVISORY LIABILITY AGAINST
                                    CREAGH, HAGLER, DEAN MOLNAR, HOPKINS, GORNO and JOE
                                                          MOLNAR

                                   67.   Plaintiff incorporates all preceding paragraphs as if fully set forth herein.




                                                                             13
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18         PageID.14    Page 14 of 18



                                   68.   Each Defendant, while acting under color of law, by acts and omissions, did

                                affirmatively subject Plaintiff to deprivation of his rights, privileges and immunities

                                as secured by the Constitution of the United States as follows:

                                         a. The right not to be deprived of liberty or property without due process of
                                            law as secured by the 4th and 14th Amendments to the Constitution of the
                                            United States of America; and

                                         b. The right to be free from unreasonable searches and seizures, and to be
                                            secure in his person as secured by the 4th and 14th Amendments to the
                                            Constitution of the United States of America.

                                   69.   Defendants Creagh, Hagler, Dean Molnar, Hophis, Gorno and Joe Molnar, by

                                engaging in, and/or explicitly and/or implicitly authorizing, approving and/or
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                knowingly acquiescing in unconstitutional conduct as set forth in this Complaint, did

                                affirmatively subject Plaintiff to deprivation of his rights, privileges and immunities

                                as secured by the U.S. Constitution.

                                   70.   The acts and omissions of Defendants were under color of law, and were in

                                accordance with the practice, usage, policy and procedures, and customs of deliberate

                                indifference to Plaintiff’s rights as secured under the U.S. Constitution of the

                                Defendant DNR.

                                   71.   As a direct and proximate result of the acts and omissions of Defendants

                                Creagh, Hagler, Dean Molnar, Hophis, Gorno and Joe Molnar, Plaintiff suffered

                                severe injury and damage as set forth herein.

                                 COUNT IV: VIOLATION OF 42 USC 1985(3) and 1983 CONSPIRACY TO
                                           VIOLATE THE CIVIL RIGHTS OF PLAINTIFF


                                                                           14
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18          PageID.15    Page 15 of 18



                                   72.   Plaintiff realleges each preceding paragraph as if more fully stated herein.

                                   73.   The Defendants named herein conspired and committed acts in furtherance of

                                their conspiracy to deprive Plaintiff of his Civil Rights under the law, depriving him of

                                his rights and privileges granted to citizens of the United States of America.

                                   74.   Each Defendant conspired and committed acts in furtherance of a conspiracy

                                to falsely arrest and imprison Plaintiff and to maliciously prosecute Plaintiff, thereby

                                depriving Plaintiff of his civil right to liberty under the Constitution of the United

                                States of America.

                                   75.   Each of the defendants acted in furtherance of their conspiracy by engaging in
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                one or more of the acts set forth in this Complaint.

                                   76.   As the direct and proximate result of the Defendants’ conduct, Plaintiff

                                suffered the damages as set forth herein.

                                         COUNT V: MALICIOUS PROSECUTION UNDER 42 USC 1983

                                   77.   Plaintiff realleges each preceding paragraph as if more fully stated herein.

                                   78.   Defendants wrongfully initiated and caused the continued prosecution and

                                incarceration of Plaintiff and said prosecution terminated in Plaintiff’s favor.

                                   79.   Defendants made, influenced and/or participated in the decision to prosecute.

                                   80.   There was no probable cause to prosecute.

                                   81.   As a consequence of the legal proceedings, the Plaintiff suffered a deprivation

                                of liberty beyond the initial seizure, including continued detention without probable

                                cause.

                                                                            15
                                 Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18          PageID.16    Page 16 of 18



                                   82.    As the direct and proximate cause of Defendants’ conduct Plaintiff suffered

                                the injury and damages set forth herein.

                                                                      DAMAGES

                                   83.    Plaintiff realleges each preceding paragraph as if more fully stated herein.

                                   84.    As the direct and proximate result of each of the named Defendant’s actions

                                as set forth within this Complaint Plaintiffs suffered injury and damages, including,

                                but not limited to:

                                             a. Loss of liberty;

                                             b. Legal expenses;
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                             c. Other economic injury;

                                             d. Indignity, embarrassment, humiliation, fright, shock, fear, outrage;

                                             e. Other damages currently unascertainable;

                                             f. Exemplary damages and reasonable attorney fees as provided by court
                                                rule and statutes, including but not limited to 42 USC 1988.

                                         WHEREFORE Plaintiffs respectfully prays that this Honorable Court grant

                                the following relief:

                                             a. Award declaratory relief against Defendant DNR by declaring
                                                unconstitutional the search and seizure described above;

                                             b. award injunctive relief against Defendant DNR by issuing a
                                                Permanent Injunction prohibiting Defendants from subjecting citizens
                                                such as Plaintiff to policies and procedures that violate their
                                                constitutional, statutory rights, and common law rights;




                                                                             16
                                Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18         PageID.17    Page 17 of 18



                                          c. order appropriate relief to remediate the policies and conditions that
                                             exist within the DNR such that the searches and seizures described
                                             above are stopped;

                                          d. award monetary damages to Plaintiff for harm caused by Defendants’
                                             unconstitutional policies, unconstitutional acts and violations of law, in
                                             an amount that is just, fair and reasonable;

                                          e. award punitive and/or exemplary damages where appropriate;

                                          f. award actual costs, expenses, interest incurred in the prosecution of
                                             this action, including attorneys’ fees; and

                                          g. grant such other and further declaratory and equitable relief as is
                                             consistent with law and which this Honorable Court deems just and
                                             proper to protect Plaintiff from further harm.
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                                                               Respectfully submitted,
                                                                               WE FIGHT THE LAW, P.L.L.C.

                                                                        By:    /s/ RACINE M. MILLER
                                                                               ATTORNEYS FOR PLAINTIFF
                                                                               17600 Northland Park Court Ste 210
                                                                               Southfield, MI 48075
                                                                               (248) 443-9030 Fax: (248) 443-9031
                                                                               e-mail: racine.michelle@gmail.com
                                Dated: October 12, 2018                        (P72612)

                                                                 JURY DEMAND

                                      NOW COMES the Plaintiff, by and through counsel, and hereby demands a

                                trial by jury of each and every matter at issue in the above-entitled cause.

                                                                               Respectfully submitted,
                                                                               WE FIGHT THE LAW, P.L.L.C.

                                                                        By:    /s/ RACINE M. MILLER
                                                                               ATTORNEYS FOR PLAINTIFF
                                                                               17600 Northland Park Court Ste 210

                                                                          17
                                Case 1:18-cv-13179-TLL-PTM ECF No. 1 filed 10/12/18   PageID.18   Page 18 of 18



                                                                          Southfield, MI 48075
                                                                          (248) 443-9030 Fax: (248) 443-9031
                                                                          e-mail: racine.michelle@gmail.com
                                Dated: October 12, 2018                   (P72612)
17600 NORTHLAND PK CT STE 210
 SOUTHFIELD, MICHIGAN 48075
  WE FIGHT THE LAW, P.L.L.C.




                                                                     18
